DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either in singly or in combination a device having among other elements, a plurality of signal wires, a plurality of binding electrodes and a plurality of 5connection wires arranged on the substrate; wherein at least one of the plurality of signal wires extends in a first direction; a first end of any one of the plurality of connection wires is electrically connected with at least one of the plurality of binding electrodes, and a second end of the any one of the plurality of connection wires is electrically connected with one of the plurality of signal wires; 10a wire width of at least one of the plurality of connection wires at the first end is smaller than a wire width at the second end; the at least one of the plurality of connection wires comprises: a first straight wire portion extending in the first direction, and an oblique wire portion with an extending direction forming a certain included angle with the first direction; and 15one end of the first straight wire portion is electrically connected with a part of the plurality of binding electrodes, and the other end of the first straight wire portion is electrically connected with one of the plurality of signal wires through the oblique wire portion as recited in claim 1 .
Yoo (2017/0031389) discloses a backplane structure with a display feature.  However, Yoo fails to disclose the limitations as discussed in claim 1 above.
Zhu (2018/0226460) disclose a display panel.
Du (2022/0005909) discloses a display device.
Kuroe (20200301219) discloses a display apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813